Case 8:18-cv-00849-WFJ-SPF Document 10 Filed 03/22/21 Page 1 of 5 PageID 472




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

ANTONIO LONG,

      Petitioner,

v.                                                 CASE NO. 8:18-cv-849-WFJ-SPF

SECRETARY, DEPARTMENT
OF CORRECTIONS,

     Respondent.
________________________________/

                         ORDER DENYING PETITION

      Petitioner is serving a ten-year sentence out of Polk County, Florida (Tenth

Judicial Circuit) for aggravated battery in violation of Fla. Stat. § 784.045. He

seeks habeas corpus relief under 28 U.S.C. § 2254. In essence he asserts in his

timely petition that the evidence was insufficient to convict him, and the State did

not surmount his defense at trial of self defense. Doc. 1. He testified at trial, as

did the victim and one eyewitness to the domestic battery. The jury believed the

victim. The Court denies the petition as without merit.

                            PROCEDURAL HISTORY

      After a jury verdict of guilty on his aggravated battery charge, Petitioner

was sentenced to ten years in prison as a habitual violent felony offender. Exs. 4,
Case 8:18-cv-00849-WFJ-SPF Document 10 Filed 03/22/21 Page 2 of 5 PageID 473




5. 1 His appeal was affirmed, per curiam. Long v. State, 175 So. 3d 803 (Fla. 2d

DCA 2015). Ex. 8.

          After the direct appeal and various state collateral proceedings, Petitioner

    filed this federal habeas petition. Exs. 9–20. The Respondent concedes

    timeliness. Doc. 6 at 2–4.

        Respondent urges the Court to deny the petition on the merits or alternately

to dismiss the petition as unexhausted. The most expeditious manner of

addressing the petition is to consider the merits. The merits here are simple and

are entirely lacking. Thus, for this reason the Court denies the petition, consistent

with § 2254(b)(2). Id. (“An application for a writ of habeas corpus may be

denied on the merits, notwithstanding the failure of the applicant to exhaust the

remedies available in the courts of the State.”).

                                        DISCUSSION

        When considering the merits, the Court is guided by the principle that the

action of the state courts must have “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States[.]” 28 U.S.C. §

2254(d)(1). Or, the state action must have “resulted in a decision that was based

on an unreasonable determination of the facts….” 28 U.S.C. § 2254(d)(2). “An


1
 The appendix of the state court records (cited here as “Ex. __”) are uploaded as part of the
electronic docket at Doc. 7.
                                                 2
Case 8:18-cv-00849-WFJ-SPF Document 10 Filed 03/22/21 Page 3 of 5 PageID 474




unreasonable application of federal law is different from an incorrect application

of federal law.” Williams v. Taylor, 529 U.S. 362, 410 (2000) (emphasis in

original). As long as “some fairminded jurists could agree with the state court's

decision, although others might disagree, federal habeas relief must be denied.”

Loggins v. Thomas, 654 F.3d 1204, 1220 (11th Cir. 2011).

      In the sole ground for relief, Petitioner complains that insufficient evidence

existed at trial to convict him of aggravated battery and this failure violated his

constitutional rights. He asserts that denial of his motion for judgment of

acquittal for self defense violated his due process rights. He contends that his

actions were in defense of self and the contrary jury finding was unconstitutional.

In his petition he argues various evidentiary points and inferences in support of

his actions as self defense. He argues that the jury was simply wrong on the trial

evidence.

      This claim is meritless as a habeas argument. A review of the evidence at

trial shows the jury’s verdict was rational, and the findings of the state circuit

court were not contrary to established law nor an unreasonable application of law

or finding of fact. Exs. 2, 3. Under Jackson v. Virginia, evidence is sufficient if

“any rational trier of fact could have found the essential elements of the crime

beyond a reasonable doubt.” Id. 443 U.S. 307, 319 (1979) (emphasis in original)

(citation omitted).

      Petitioner does not complain of any jury instruction error, or other legal
                                           3
Case 8:18-cv-00849-WFJ-SPF Document 10 Filed 03/22/21 Page 4 of 5 PageID 475




error. He just argues the facts and contends the jury could not have reached a

verdict contrary to his version of the events, and asserts his motion for judgment

of acquittal was denied unjustly.

        In Florida, a factual dispute about self defense goes to the jury. Dias v.

 State, 812 So. 2d 487, 491 (Fla. 4th DCA 2002). As Jackson states, it is the duty

 of the trier of fact, i.e., the jury, “to resolve conflicts in the testimony, to weigh

 the evidence, and to draw reasonable inferences from basic facts to ultimate

 facts.” Jackson, 443 U.S. at 319.

        The trial devolved into a swearing match between the Petitioner and the

 victim and her daughter. Petitioner testified he was in fear of his life as the

 victim had a knife and was brandishing it at him. He stated he was trying to

 retreat out of the house, and he slapped a vase off the television which struck the

 victim in the head. Ex. 2 at 158–160. The evidence shows this was a domestic

 quarrel, late at night, with yelling, etc.

      The victim and her daughter testified that the victim did hold a knife,

suggesting this was for protection when Petitioner threatened to kill her. But

their testimony was the victim had set the knife down and had come out of her

bedroom, at which point Petitioner picked up the vase and struck the victim in the

head with it. Id. at 91–92, 114, 116–117.

      This classic factual battle is what jury trials are for, and that Petitioner was

disbelieved is a risk he took when he testified. A jury may believe or disbelieve

                                              4
Case 8:18-cv-00849-WFJ-SPF Document 10 Filed 03/22/21 Page 5 of 5 PageID 476




any plausible set of facts. No constitutional rights were violated in the jury

finding, or the state circuit court’s submission of this contest to the jury.

      The jury finding is supported by the evidence. No grounds exist for relief.

      Accordingly, the petition (Doc. 1) is denied. The Clerk is directed to enter

judgment against Petitioner and to close the case.

      The Court does not grant a certificate of appealability as there is no

contested issue here in which reasonable jurists could disagree whether grounds

for relief were present. Thus, no appeal in forma pauperis will be granted.

      DONE AND ORDERED at Tampa, Florida, on March 22, 2021.




Copies furnished to:
Counsel of record
Petitioner, pro se




                                           5
